 
SUBSCRIPTION AGREEMENT
 
Hudson Technologies, Inc.
1 Blue Hill Plaza, Suite 1541
Pearl River, NY 10965
 
Gentlemen:
 
The undersigned (the “Purchaser”) hereby confirms its agreement with you as
follows:
 
1.           This Subscription Agreement, including the Terms and Conditions For
Purchase of Shares attached hereto as Annex I (collectively, this “Agreement”)
is made as of the date set forth below between Hudson Technologies, Inc., a New
York corporation (the “Company”), and the Purchaser.
 
2.           The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 3,870,000 shares (individually, a “Share” and
collectively, the “Shares”) of its common stock, par value $0.01 per share (the
“Common Stock”) for a purchase price of $1.15 per Share (the “Purchase Price”).
 
3.           The offering and sale of the Shares (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, File No.
333-151973 (including the Prospectus contained therein (the “Base Prospectus”),
the “Registration Statement”), filed by the Company with the Securities and
Exchange Commission (the “Commission”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed with the
Commission and delivered to the Purchaser on or prior to the date hereof and (c)
a Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that will be filed with the
Commission and delivered to the Purchaser (or made available to the Purchaser by
the filing by the Company of an electronic version thereof with the Commission),
along with the Company’s counterpart to this Agreement and (d) if the Company
has filed an abbreviated registration statement to register additional
securities pursuant to Rule 462(b) (the “462(b) Registration Statement”), then
any reference herein to the Registration Statements shall also be deemed to
include such 462(b) Registration Statement.
 
4.           The Company and the Purchaser agree that the Purchaser will
purchase from the Company and the Company will issue and sell to the Purchaser
the Shares set forth below for the aggregate purchase price set forth
below.  The Shares shall be purchased pursuant to the Terms and Conditions for
Purchase of Shares attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein.  The Purchaser acknowledges that the
Offering is not being underwritten by the placement agent (the “Placement
Agent”) named in the Prospectus Supplement and that there is no minimum offering
amount.

 
 

--------------------------------------------------------------------------------

 
 
5.           The manner of settlement of the Shares purchased by the Purchaser
shall be as follows:
 
Delivery versus payment (“DVP”) through the Depository Trust Company (“DTC”)
(i.e., at the Closing (as defined in Section 3.1 of Annex I) , the Company shall
issue Shares registered in the Purchaser’s name and address as set forth below
and released by Continental Stock Transfer & Trust Company (the “Transfer
Agent”) directly to the account(s) at Roth Capital Partners (“Roth Capital”)
identified by the Purchaser; upon receipt of such Shares, Roth Capital shall
promptly electronically deliver such shares to the Purchaser, and simultaneously
therewith payment shall be made by Roth Capital by wire transfer to the Company)
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
PURCHASER AND THE COMPANY, THE PURCHASER SHALL:
 
 
(I)
NOTIFY ROTH CAPITAL OF THE ACCOUNT OR ACCOUNTS AT ROTH CAPITAL TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY SUCH PURCHASER; AND

 
 
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH CAPITAL TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE PURCHASER HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE PURCHASER.

 
IT IS THE PURCHASER’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER.  IF THE PURCHASER DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO
THE PURCHASER OR THE PURCHASER MAY BE EXCLUDED FROM THE OFFERING ALTOGETHER.
 
6.           The Purchaser represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a Financial Industry Regulatory Authority, Inc. (“FINRA”) member
or an Associated Person (as such term is defined under the FINRA Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the
Purchaser nor any group of Purchasers (as identified in a public filing made
with the Commission) of which the Purchaser is a part in connection with the
Offering, acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible into or exercisable for Common Stock) or the
voting power of the Company on a post-transaction basis.  Exceptions:
_______________________________________________.  (If no exceptions, write
“none.” If left blank, response will be deemed to be “none.”)

 
-2-

--------------------------------------------------------------------------------

 
 
7.           The Purchaser represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus, dated September 5, 2008, which
is a part of the Company’s Registration Statement, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Purchaser acknowledges that, prior to the delivery of this Agreement to the
Company, the Purchaser will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Purchaser by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.
 
8.           No offer by the Purchaser to buy the Shares will be accepted and no
part of the Purchase Price will be delivered to the Company until the Purchaser
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth Capital on behalf of the Company) sending (orally, in writing
or by electronic mail) notice of its acceptance of such offer.  An indication of
interest will involve no obligation or commitment of any kind until the
Purchaser has been delivered the Offering Information and this Agreement is
accepted and countersigned by or on behalf of the Company.

 
-3-

--------------------------------------------------------------------------------

 
 
Number of Shares:
 

Purchase Price Per Share: $
 

Aggregate Purchase Price: $
 

                                                                                
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  July __, 2009
        
 
PURCHASER
   

By:
 

Print Name:
 

Title:
 

Address:
     

Agreed and Accepted
this ___ day of July __, 2009:
 
HUDSON TECHNOLOGIES, INC.


By:
 
Title: 
 


 
-4-

--------------------------------------------------------------------------------

 
 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
1.           Authorization and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
 
2.           Agreement to Sell and Purchase the Shares; Placement Agent.
 
2.1           At the Closing (as defined in Section 3.1), the Company will sell
to the Purchaser, and the Purchaser will purchase from the Company, upon the
terms and conditions set forth herein, the respective number of Shares set forth
on the last page of the Agreement to which these Terms and Conditions for
Purchase of Shares are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page.
 
2.2           Purchaser acknowledges that the Company has agreed to pay Roth
Capital Partners, LLC (the “Placement Agent” or “Roth Capital”) a fee (the
“Placement Fee”) in respect of the sale of Shares to the Purchaser.
 
2.3           The Company has entered into a Placement Agent Agreement, dated
July___, 2009  (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Purchaser, which shall be a third party
beneficiary thereof.  The Company confirms that neither it nor any other person
acting on its behalf has provided the Purchaser with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and the Company’s
Form 8-K filed with the Commission in connection with the Offering.  The Company
understands and confirms that the Purchaser will rely on the foregoing
representations in effecting transactions in securities of the Company.
 
3.           Closings and Delivery of the Shares and Funds.
 
3.1           Closing.  The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Purchaser
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  At the Closing, (a) the Company shall cause the Transfer Agent
to deliver to the Purchaser the number of Shares set forth on the Signature Page
registered in the name of the Purchaser or, if so indicated on the Purchaser
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Purchaser and, (b) the aggregate purchase price for the Shares being
purchased by the Purchaser will be delivered by or on behalf of the Purchaser to
the Company.
 
3.2           Conditions to the Company’s Obligations.  The Company’s obligation
to issue and sell the Shares to the Purchaser shall be subject to: (i) the
receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Purchaser and the fulfillment of
those undertakings of the Purchaser to be fulfilled prior to the Closing Date.

 
I-1

--------------------------------------------------------------------------------

 
 
3.3           Conditions to the Purchaser’s Obligations.  The Purchaser’s
obligation to purchase the Shares will be subject to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied.
 
3.4           Delivery of Funds.  The Purchaser has elected to settle the Shares
purchased by such Purchaser by delivery versus payment through the Depository
Trust Company (“DTC”); no later than one (1) business day after the execution of
this Agreement by the Purchaser and the Company, the Purchaser shall confirm
that the account or accounts at Roth Capital to be credited with the Shares
being purchased by the Purchaser have a minimum balance equal to the aggregate
purchase price for the Shares being purchased by the Purchaser.
 
3.5           Delivery of Shares.  The Purchaser has elected to settle the
Shares purchased by such Purchaser by delivery versus payment through DTC; no
later than one (1) business day after the execution of this Agreement by the
Purchaser and the Company, the Purchaser shall notify Roth Capital of the
account or accounts at Roth Capital to be credited with the Shares being
purchased by such Purchaser.  On the Closing Date, the Company shall deliver the
Shares to the Purchaser through DTC directly to the account(s) at Roth Capital
identified by the Purchaser and simultaneously therewith payment shall be made
by Roth Capital by wire transfer to the Company.
 
4.           Representations, Warranties and Covenants of the Purchaser.  The
Purchaser acknowledges, represents and warrants to, and agrees with, the Company
and the Placement Agent that:
 
4.1           The Purchaser (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Purchaser Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying solely upon (i) the
Disclosure Package and the documents incorporated by reference therein and (ii)
the Offering Information.
 
4.2           (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of any of the Shares, or possession or distribution of
offering materials in connection with the issuance of the Shares in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Purchaser is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issuance, placement,
purchase and sale of the Shares, except as set forth or incorporated by
reference in the Base Prospectus or the Prospectus Supplement.

 
I-2

--------------------------------------------------------------------------------

 
 
4.3           (a) The Purchaser has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
 
4.4           The Purchaser understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment
advice.  The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.
 
4.5           Since the time at which the Placement Agent first contacted the
Purchaser about the Offering, the Purchaser has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities), and has not
violated its obligations of confidentiality.  The Purchaser covenants that it
will not engage in any purchases or sales of the securities of the Company
(including Short Sales) or disclose any information about the contemplated
Offering (other than to its advisors that are under a legal obligation of
confidentiality) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.  The Purchaser agrees that it will not use any
of the Shares acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
 
4.6           The investment in the Shares is being made in the ordinary course
of the Purchaser’s business.  In connection with the investment in the Shares,
the Purchaser is not acting as a market intermediary and the Purchaser has no
current understanding or arrangement for the distribution of the Shares.
 
5.           Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Purchaser herein will survive the
execution of this Agreement, the delivery to the Purchaser of the Shares being
purchased and the payment therefor.  The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Purchaser in Section 4 hereof.

 
I-3

--------------------------------------------------------------------------------

 

 
6.           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 


(a)
if to the Company, to:
Hudson Technologies, Inc.
   
1 Blue Hill Plaza, Suite 1541
   
Pearl River, NY 10965
   
Attention:  Kevin Zugibe
   
Facsimile: (845) 512-6070
       
with copies to:
Blank Rome, LLP
   
405 Lexington Avenue
   
New York, NY 10174
   
Attention:  Ethan Seer, Esq.
   
Facsimile:  (212) 885-5001

 
(b)           if to the Purchaser, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.
 
7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
 
8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.
 
9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.
 
10.         Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Purchaser acknowledge and
agree that the Company shall deliver its counterpart to the Purchaser along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

 
I-4

--------------------------------------------------------------------------------

 
 
12.           Confirmation of Sale.  The Purchaser acknowledges and agrees that
the Purchaser’s receipt of the Company’s counterpart to this Agreement, together
with the Prospectus Supplement (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of Shares to the Purchaser.
 
13.           Press Release.  The Company and the Purchaser agree that the
Company shall issue a press release announcing the Offering and disclosing all
material terms and conditions of the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof.
 
14.           Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 
I-5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
HUDSON TECHNOLOGIES, INC.
 
PURCHASER QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:


1.
The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:
           
2.
The relationship between the Purchaser and the registered holder listed in
response to item 1 above:
           
3.
The mailing address of the registered holder listed in response to item 1 above:
           
4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
           
5.
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
           
6.
DTC Participant Number:
           
7.
Name of Account at DTC Participant being credited with the Shares:
           
8.
Account Number at DTC Participant being credited with the Shares:
   


 
A-1

--------------------------------------------------------------------------------

 
 